Citation Nr: 1129370	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  04-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint and disc disease of the thoracolumbar spine prior to November 30, 2006.

2.  Entitlement to a rating in excess of 40 percent for degenerative joint and disc disease of the thoracolumbar spine from November 30, 2006.

3.  Entitlement to an effective date prior to January 14, 2009 for total disability based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1948 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2004, the RO increased the rating for the Veteran's thoracolumbar degenerative joint and disc disease to 10 percent, effective March 10, 2004.  In a June 2007 rating decision, the RO increased the rating to 40 percent, effective November 30, 2006.  As this does not represent the highest rating possible for the disability, both staged ratings continue on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993)

In December 2007, the Veteran's claim of entitlement to higher staged ratings for his thoracolumbar spine disability was denied by the Board.  He appealed.  In May 2008 the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.

In August 2008, the Board remanded the claim so that additional treatment records could be requested and the Veteran could be scheduled for a VA examination. 

In November 2009, the RO granted entitlement to total disability evaluation based on individual unemployability due to service connected disorders effective January 14, 2009.

In July 2010, the RO granted service connection for right and left lower extremity radiculopathy with an initial evaluation of 10 percent effective January 20, 2010.  The Veteran did not submit a timely notice of disagreement with this rating decision.  Although the RO issued a Supplemental Statement of the Case in July 2010 which addressed both the Veteran's thoracolumbar claim and his radiculopathy claims as increased rating claims, the radiculopathy claims have not been appealed to the Board, and are therefore not addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From July 20, 2004 to November 29, 2006, the Veteran's thoracolumbar degenerative joint and disc disease was manifested by scoliosis but not by forward thoracolumbar flexion of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

2.  At no time since November 30, 2006, has the Veteran's thoracolumbar degenerative joint and disc disease been manifested by unfavorable ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  A February 1, 2008 VA examination found that the Veteran's service connected degenerative disease process of the cervical and thoracolumbar spines rendered him unable to work. 


CONCLUSIONS OF LAW

1.  From July 20, 2004 to November 29, 2006, the criteria for an evaluation of 20 percent, and no higher, for thoracolumbar degenerative joint and disc disease were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  From November 30, 2006, the criteria for an evaluation in excess of 40 percent for thoracolumbar degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

3.  The criteria for an effective date of February 1, 2008 for the grant of total disability rating based upon individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.400, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2004, January 2006, April 2006, August 2007, and March 2009 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence he was to provide, and what part VA will attempt to obtain.  VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording him VA examinations.  VA informed the claimant of the need to submit all pertinent evidence in his possession, and provided adequate notice of how effective dates are assigned.  While the appellant may not have received full notice prior to the initial decision, after notice was provided the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim.  The claims were readjudicated a July 2010 statement of the case, and a July 2010 supplemental statement of the case  The claimant was provided the opportunity to present pertinent evidence and testimony. In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  

The Veteran has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Increased Ratings
Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In short, the provisions of DeLuca are not applicable to this claim.  68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

Under the regulations which do govern the rating to be assigned a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

An intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a.

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background and Analysis

During an April 2004 VA cervical spine examination the Veteran noted his concern about his service-connected low back.  

For the period from July 20, 2004 to November 29, 2006, the evidence shows that the Veteran's low back disability meets the criteria for a 20 percent rating, but not higher.  In this regard during a July 20, 2004 VA exam, the Veteran was able to flex his thoracolumbar spine to 70 degrees and extend to zero degrees.  Right lateral bending was from five to 20 degrees, left lateral bending was from -5 to 10 degrees, and bilateral rotation was from zero to 50 degrees.  The Veteran experienced pain at the extremes of all ranges of motion.  The July 2004 VA examiner stated that with repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Thus, even with consideration of all pertinent disability factors, it is clear that forward flexion of the Veteran's thoracolumbar spine is greater than 60 degrees; and that the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  Significantly, however, the July 20, 2004 examination revealed evidence of thoracic scoliosis.  As such, the Board will resolve reasonable doubt and grant a 20 percent evaluation from the date of this examination.

In reviewing the Veteran's entitlement to a rating higher than 20 percent, in October 2004, private physician M.S.O., stated that the appellant had been diagnosed with severe lumbar spinal stenosis, which was not amenable to surgical intervention.  Dr. M.S.O. opined that the Veteran had a marked limitation in his ability to ambulate without severe pain.  Dr. M.S.O. also opined that in order to perform activities of daily living, the Veteran had to be on a constant treatment with OxyContin.

Following MRIs of his cervical and lumbar spines in December 2004, Dr. D.R.J. noted a progression of multilevel degenerative arthritic conditions, and opined that the appellant had "advanced multilevel (lumbar) spondylosis."  The physician reviewed the November 2004 statement of the case, and noted that the Veteran's spine disability was rating based upon limitation of motion.  Dr. D.R.J opined that the December 2004 MRI scans showed a worsening progression and structural compression of the Veteran's spinal cord and that he should be warranted a higher disability rating.  The physician did not provide any range of motion testing results, but he noted the Veteran had "decreased range of motion in all planes in both cervical and lumbar, secondary to pain."

In January 2006, the Veteran's wife reported witnessing the appellant be in constant pain, and need to fight pain by either lying in bed or lying in a recliner for hours.  She also asserted that the appellant was severely limited in his ability to walk distances, and that he was in severe pain at the end of such endurance.  

In November 2006, the Veteran was afforded a VA spine examination; his claims file was reviewed in conjunction with the examination.  He reported being treated with epidural injections, using OxyContin daily, and occasionally using Hydrocodone for breakthrough pain.  He had no incapacitating episodes, with his only prescribed bedrest was directed before and after epidural steroid injections.  He denied flare-ups.  The appellant stated that his symptomatology was generally constant, but worsened with prolonged standing and sitting.  On physical examination he had lumbar paraspinal muscle tightness but no tenderness.  Flexion was to 30 degrees, extension was to zero degrees, there was 10 degrees of bilateral lateral bending, and 30 degrees of bilateral rotation.  He reported pain throughout movement.  He was diagnosed with multilevel spondylosis and foraminal stenosis in the lumbar spine, and intervertebral disc syndrome of a moderate degree with no indication of paralysis.  The examiner opined that the appellant did not demonstrate incoordination, weakened movement or excess fatigability.  The examiner found no objective evidence of pain.  "All above joints have no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use."  The examiner opined that low amplitude motor unit action potentials were most likely related to his size (weight-the appellant is frequently described as obese), and lower extremity edema as conduction velocities were normal.  He opined that, "there may be mild sensory neuropathy of an unknown etiology."

On February 1, 2008, the Veteran was seen again for a VA spine examination.  He reported constant daily pain.  The appellant claimed that he was unable to walk more than 20 feet, that he used a cane for ambulation, and that weather caused increased discomfort.  The appellant, however, denied significant flare-ups.  Examination of his thoracolumbar spine revealed moderate lumbar kyphosis without tenderness or spasms.  Bilateral lateral bending was to 5 degrees, extension was to zero degrees, forward flexion was to 40 degrees, and bilateral rotation was to 20 degrees.  He reported pain at the extreme ranges of motion, but there was no diminution of motion with repetitive testing.  The examiner noted that "all the above joints have no additional limitation/pain, fatigue, weakness, or lack of endurance following repetitive use."  He was assessed with degenerative disc disease of the thoracolumbar spine.  The examiner opined that the Veteran was unable to work due to the degenerative process affecting the spine.

At a March 2009 VA spine examination the Veteran was noted to use two canes to walk.  He reported that pain caused some low back weakness, and that he had flare ups with lifting or standing from a sitting position that would last a few minutes.  On physical examination there was some thoracolumbar scoliosis but no tenderness or spasm.  Range of motion studies revealed bilateral flexion to 20 degrees, extension to 20 degrees, forward flexion to 70 degrees, and bilateral rotation to 45 degrees.  He was noted to have pain at end points of motion, except he had pain beginning at 20 degrees of flexion.  The examiner found no loss of motion with repetitive movement.  The appellant was assessed with chronic thoracolumbar strain.  

At a January 2010 VA spine examination the Veteran reported having pain nearly 90 percent of the time.   He denied flare-ups.  He walked with two canes and had occasional weakness in his back.  On physical examination he had some mild thoracolumbar scoliosis, and his back was kyphotic so that he stood in a somewhat stooped over position.  On range of motion testing he had forward flexion to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 15 degrees.  There was no additional loss of motion with repetitive movement.  The examiner diagnosed thoracolumbar degenerative disc disease.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to give evidence about what he experienced, including pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds that the Veteran's statements are credible, in that he does suffer from pain and limited movement of his thoracolumbar spine.  As noted above, however, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Given the fact that DeLuca does not apply, an evaluation in excess of 20 percent evaluation is not warranted prior to November 30, 2006.  In this regard, at no time was there evidence of thoracolumbar flexion limited to 30 degrees or less, nor was evidence of favorable ankylosis of the entire thoracolumbar spine shown on any examination.  As such, for the term from July 20, 2004, to November 29, 2006, an evaluation in excess of 20 percent is not in order.

In reaching this opinion the Board acknowledges the October 2006 opinion of Dr. J.F.J that a range of motion model for evaluating impairment is inaccurate.  The Board, however, has no authority under the law to depart from the controlling statute and regulation.  Hence, Dr. J.F.J.'s opinion is of little probative value.
 
From November 30, 2006, a rating in excess of 40 percent is not warranted.  In order to receive a rating higher than 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, there needs to be evidence of unfavorable ankylosis, which the claims file does not contain.  Additionally, there is no evidence that the Veteran had any incapacitating episodes during the entirety of the appeal period.  The Veteran is separately service connected for lower extremity radiculopathy, however, the Board has no jurisdiction to review the ratings assigned those disorders. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's thoracolumbar degenerative joint and disc disease.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question.  Additionally, the variance in range of motion testing for the Veteran's thoracolumbar spine noted improvement between 2006 and 2010, although the Veteran has been kept at the 40 percent rating throughout that time period.  There is no evidence of hospitalizations, and the Veteran is in receipt of a total disability evaluation based on individual unemployability due to service connected disorders; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Earlier Effective Date
Laws and Regulations

In a November 2009 rating decision, the Veteran was granted entitlement to a  total disability evaluation based on individual unemployability due to service connected disorders effective January 14, 2009 (the date of a statement requesting entitlement to a total disability evaluation based on individual unemployability due to service connected disorders).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase (which includes a claim for individual unemployability) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.; an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).  

Under 38 C.F.R. § 3.155(a) the veteran or the representative can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Under 38 C.F.R. § 3.157(b) (2010), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  Id.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Factual Background and Analysis

The Board has carefully reviewed the evidence of record and finds that the evidence warrants an effective date of February 1, 2008, for an award of a total rating for compensation based upon individual unemployability due to service-connected disabilities.

An October 2006 letter from Dr. J.F.J., and received by the VA in November 2006, stated that the Veteran suffered from multilevel spinal stenosis due to disc osteophyte complexes that caused severe central and neuroforaminal stenosis.  "As a result, he has neurogenic claudication, which manifests as severe lower extremity pain, numbness, and weakness and also severe low back pain.  As a result, he is quite disabled in regards to his activity level."  Dr. J.F.J. went on to find that the range of motion model the VA used to assign impair was inaccurate and stated that he felt the Veteran's spine should be considered 100 percent disabling.

On August 29, 2007, the Veteran filed a formal claim of entitlement to a total disability evaluation based on individual unemployability. 

In September 2007, the former principal of the school where the Veteran had worked as a maintenance worker provided a letter which noted that the appellant had been forced to take early retirement due to his back and chronic pain.

On February 1, 2008, the Veteran was afforded a VA spine examination where the examiner diagnosed him with degenerative arthritis of the cervical spine and degenerative disc disease of the thoracolumbar spine.  The examiner also found that the Veteran was "unable to work due to his degenerative disease process of his spine."

In a November 2008 rating decision, the RO denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

During a December 2008 social and industrial survey examination the Veteran was found to have an impaired functional status due to his pain and lack of mobility due to his back disabilities.  After an examination of the record and the Veteran, the social worker found that the appellant did not appear to be able to work "in any kind of meaningful way at present due to pain and difficulty ambulating."  Notably, the RO requested the social and industrial examination to ascertain the impact of his thoracolumbar disability alone on his ability to work.

On January 14, 2009, the Veteran filed a new claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In a November 2009 rating decision the RO granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from the date the Veteran's last application for that benefit; however, in the description for the grant of entitlement the RO referred to the December 2008 examination and the September 2007 statement from the Veteran's prior employer.

On review of the claims file, at no time prior to January 14, 2009, did the Veteran meet the schedular requirements for total disability evaluation based on individual unemployability due to service connected disorders.  Additionally, his cervical degenerative arthritis has been rated 10 percent disabling since 1978.  His thoracolumbar degenerative disc disease with this decision is rated 20 percent disabling from July 20, 2004 to November 29, 2006, and as 40 percent disabling since November 30, 2006.  Thus, consideration of the Veteran's claim for an earlier effective date for a total rating for compensation based upon individual unemployability is based solely on consideration on an extraschedular basis.  See 38 C.F.R. § 4.16(b).

The Veteran's first formal claim for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was on August 29, 2007.  A November 2008 rating decision denied that claim, and the Veteran did not file a notice of disagreement with that decision.  Still, the claim was kept alive because the RO scheduled the Veteran for a VA examination in December 2008 for the express purpose of determining if his thoracolumbar spine disability alone made him unemployable.  As such, the August 29, 2007, claim for entitlement to total disability evaluation based on individual unemployability due to service connected disorders remained on appeal until the November 2009 grant of entitlement.  

While an October 2006 statement from Dr. J.F.J., which was received in November 2006, stated that the Veteran should be considered 100 percent disabled, can be considered an informal claim for total disability evaluation based on individual unemployability due to service connected disorders, that statement alone is not suffice as evidence of entitlement to a grant of individual unemployability.  Dr. J.F.J. indicated that the Veteran's cervical disability, thoracolumbar disability, and neurogenic claudication resulted in his complete disability.  Significantly, at no time, to include in October 2006, was the appellant service connected for neurogenic claudication.  Moreover, service connection for lower extremity radiculopathy due to the lumbar disorder dates has only been effective since January 20, 2010.  Hence, the statement of Dr. J.F.J. is not a basis upon which an earlier effective date may be assigned.  

The first clinical evidence that total disability based solely upon service connected disabilities occurs dates from the February 1, 2008 VA examination.  As February 1, 2008, the date entitlement arose, is later than the date of the claim for total disability evaluation based on individual unemployability due to service connected disorders (August 29, 2007), an earlier effective date of February 1, 2008 for entitlement to total disability evaluation based on individual unemployability due to service connected disorders is warranted.


ORDER

For the period from July 20, 2004 to November 29, 2006, entitlement to a rating of 20 percent, and no higher, for thoracolumbar degenerative joint and disc disease is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 40 percent for thoracolumbar degenerative joint and disc disease from November 30, 2006 is denied.

An effective date of February 1, 2008, but no earlier, is granted for a total disability rating based upon individual unemployability due to service-connected disabilities, subject to the laws and regulations governing monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


